
	

114 HR 5384 : Federal Register Printing Savings Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 5384
		IN THE SENATE OF THE UNITED STATES
		December 1, 2016ReceivedAN ACT
		To amend title 44, United States Code, to restrict the distribution of free printed copies of the
			 Federal Register to Members of Congress and other officers and employees
			 of the United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Register Printing Savings Act of 2016. 2.Restrictions on distribution of free printed copies of Federal Register to Members of Congress and Federal employees (a)RestrictionsSection 1506 of title 44, United States Code, is amended—
 (1)by striking The Administrative Committee and inserting (a) Composition; Duties.—The Administrative Committee; (2)in subsection (a)(4), by striking the number of copies and inserting subject to subsection (b), the number of copies; and
 (3)by adding at the end the following new subsection:  (b)Restrictions on distribution of free printed copies to Members of Congress and officers and employees of the United States (1)Prohibiting subscription to printed copies without requestUnder the regulations prescribed to carry out subsection (a)(4), the Director of the Government Publishing Office may not provide a printed copy of the Federal Register without charge to any Member of Congress or any other office of the United States during a year unless—
 (A)the Member or office requests a printed copy of a specific issue of the Federal Register; or (B)during that year or during the previous year, the Member or office requested a subscription to printed copies of the Federal Register for that year, as described in paragraph (2).
 (2)Administration of subscriptionsThe regulations prescribed to carry out subsection (a)(4) shall include— (A)provisions regarding notifications to offices of Members of Congress and other offices of the United States of the restrictions of paragraph (1);
 (B)provisions describing the process by which Members and other offices may request a specific issue of the Federal Register for purposes of paragraph (1)(A); and
 (C)provisions describing the process by which Members and other offices may request a subscription to the Federal Register for purposes of paragraph (1)(B), except that such regulations shall limit the period for such a subscription to not longer than 1 year..
 (b)Effective dateThe amendment made by subsection (a) shall take effect January 1, 2017.  Passed the House of Representatives November 30, 2016.Karen L. Haas,Clerk 